Citation Nr: 0704005	
Decision Date: 02/07/07    Archive Date: 02/14/07

DOCKET NO.  03-17 622	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to an initial rating in excess of 50 percent for 
post-traumatic stress disorder. 



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

J. Andrew Ahlberg, Counsel



INTRODUCTION

The veteran served on active duty from November 1968 to 
December 1972.   

This case was previously before the Board of Veterans' 
Appeals (hereinafter Board) on appeal from a December 2002 
rating decision by the Department of Veterans Affairs 
(hereinafter VA) Regional Office in Detroit, Michigan 
(hereinafter RO).  


FINDING OF FACT

Manifestations of the veteran's post-traumatic stress 
disorder (PTSD) include a marked loss of concentration, 
hypervigilance, exaggerated startle response, insomnia, 
avoidance of crowds, paranoia, nightmares, generalized 
anxiety and panic attacks in public, flashbacks, intrusive 
thoughts, withdrawal and isolation, depression, and 
overwhelming feelings of anger and sorrow, with crying 
spells.


CONCLUSION OF LAW

The criteria for an initial rating in excess of 50 percent 
for PTSD are not met.  38 U.S.C.A. §§ 1155, 5013A, 5107 (West 
2002); 38 C.F.R. § 4.130, Diagnostic Code 9411 (2006).    


REASONS AND BASES FOR FINDING AND CONCLUSION

I. Duty to notify and assist

With respect to the veteran's claim on appeal, VA has met the 
notification and assistance duties under applicable statute 
and regulations.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326 (2006).  With regard to the 
duty to notify, although notice was not provided to the 
veteran prior to the December 2002 rating decision which 
granted service connection for PTSD informing him that a 
disability rating and an effective date would be assigned 
should the claim of service connection be granted, the Board 
finds that the veteran has not been prejudiced.  "In cases 
where service connection has been granted and an initial 
disability rating and effective date have been assigned, the 
typical service-connection claim has been more than 
substantiated-it has been proven, thereby rendering section 
5103(a) notice no longer required because the purpose that 
the notice is intended to serve has been fulfilled."  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 491 (2006). 

As for the duty to assist, the veteran's service medical 
records have been obtained, along with VA medical records, 
and the veteran was afforded the VA psychiatric examination.  
In April 2006, the veteran reported that he had no other 
information or evidence to submit to substantiate the claim, 
and there is otherwise no indication in the record that 
additional evidence relevant to the issue decided herein is 
available and not part of the claims file.  As there is no 
indication that any failure on the part of VA to provide 
additional notice or assistance reasonably affects the 
outcome of this case, the Board finds that any such failure 
is harmless.  See Mayfield v. Nicholson, No. 02-1077 (U.S. 
Vet. App. Dec. 21, 2006); see also Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).

II. Legal Criteria/Analysis

Disability ratings are intended to compensate reductions in 
earning capacity as a result of the specific disorder.  38 
U.S.C.A. § 1155; 38 C.F.R. Part 4 (2006).  In considering the 
severity of a disability it is essential to trace the medical 
history of the veteran.  38 C.F.R. §§ 4.1, 4.2, 4.41 (2006).  
Consideration of the whole recorded history is necessary so 
that a rating may accurately reflect the elements of 
disability present.  38 C.F.R. § 4.2; Peyton v. Derwinski, 
1 Vet. App. 282 (1991).  While the regulations require review 
of the recorded history of a disability by the adjudicator to 
ensure a more accurate evaluation, the regulations do not 
give past medical reports precedence over the current medical 
findings.  Where an increase in the disability rating is at 
issue, the present level of the veteran's disability is the 
primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).

However, the Board notes that this claim is based on the 
assignment of an initial rating for a disability following an 
initial award of service connection for that disability.  The 
United States Court of Appeals for Veterans Claims (Court) 
held that the rule articulated in Francisco did not apply to 
the assignment of an initial rating for a disability 
following an initial award of service connection for that 
disability.  Fenderson v. West, 12 Vet. App. 119 (1999); 
Francisco, 7 Vet. App. at 58.  

PTSD is currently evaluated as 50 percent disabling.  This 
rating contemplates occupational and social impairment with 
reduced reliability and productivity due to symptoms of PTSD 
such as flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short and long-term memory, such as retention of only highly 
learned material, forgetting to complete tasks; impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; or difficulty in establishing and 
maintaining effective work and social relationships.  38 
C.F.R. § 4.130, Diagnostic Code 9411.

A 70 percent disability rating requires occupational and 
social impairment with deficiencies in most areas, such as 
work, school, family relations, judgment, thinking, or mood, 
due to symptoms of PTSD such as suicidal ideation; 
obsessional rituals which interfere with routine activities; 
speech that is intermittently illogical, obscure, or 
irrelevant; near-continuous panic or depression affecting the 
ability to function independently, appropriately and 
effectively; impaired impulse control, such as unprovoked 
irritability with periods of violence; spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances, including 
work or a work-like setting; or an inability to establish and 
maintain effective relationships.  Id.

VA psychiatric inpatient treatment reports in April 2002, 
reflect a 30 year history of PTSD symptoms, although it was 
indicated the veteran had not previously been treated for the 
condition.  He was brought to the hospital by his cousin and 
brother after the veteran held a loaded gun to his head and 
threatened to kill himself.  The veteran described nightmares 
and flashbacks from Vietnam about "Charlie" coming to get 
him.  His family said the veteran had been irritable and easy 
to anger, threatening to kill anybody that provoked him.  
However, the veteran explained that these thoughts were not 
serious and that he had never acted on them or been violent 
in any way.  He denied a prior history of suicide attempts.  
The veteran indicated that he had stopped working 
approximately four years prior to this hospitalization to 
take care of his father.  He reported that that he was living 
by himself and that he had never been married or had any 
children.  The mental status examination showed the veteran 
to have a depressed mood; incongruent and labile affect with 
intermittent laughter and tears; a coherent and somewhat 
circumstantial thought process; persecutory delusions about 
"Charlie" coming to get him; no apparent hallucinations and 
impaired insight and judgment.  The veteran was oriented to 
three spheres.  Following an inpatient stay of approximately 
one week, he was released in stable condition. 

Thereafter, the veteran attended regular sessions in a VA 
outpatient clinic.  In June 2002, a VA Post Traumatic Stress 
Disorder Clinic Team evaluation showed the veteran reporting 
frequent moderately distressing memories, images and 
nightmares of his service in Vietnam.  He reported he 
frequently awakens at night when he hears strange noises and 
stated that his he is severely upset several times a week 
when news about terrorism triggers memories of his Vietnam 
service.  The veteran described a constant marked loss of 
concentration; hypervigilance; and exaggerated startle 
reactions.  He stated that he feels uncomfortable in crowds.  
The mental status examination showed the veteran to be 
oriented to all three spheres; normal speech; constricted but 
reactive affect; no evidence of active suicidal or homicidal 
ideation, and no delusions or psychotic processes.  Insight 
and judgment appeared to be fair.  The assessment was that 
the veteran's PTSD had "substantially interfered with his 
social and occupational functioning."  The Global Assessment 
of Functioning (GAF) score was 60, which represents moderate 
difficulty in social or occupational functioning.  See QUICK 
REFERENCE TO THE DIAGNOSTIC CRITERIA FROM DSM-IV, 46-7 (1994) 
(DSM-IV).  

Thereafter, a December 2002 VA examination noted that the 
veteran had not been employed for three years.  He indicated 
at that time that his mood was depressed but he denied any 
current homicidal or suicidal ideation.  Complaints included 
loss of concentration, insomnia, avoidance of crowds, 
paranoia and nightmares.  The mental status examination 
showed the veteran to be oriented to three spheres; intact 
recall for factual data; and minimal insight but intact 
formal operational judgment and problem solving skills.  The 
veteran was adequately groomed but his mood was flat.  Affect 
was appropriate and perception appeared normal.  Memory 
appeared largely unimpaired.  Insight and judgment appeared 
to be fair to poor and the suicide risk appeared to be low.  
The GAF score was 58, which indicates moderate symptoms or 
moderate difficulty in social, occupational, or school 
functioning.  See DSM-IV.  The examiner described the 
veteran's industrial adaptability and capability as "fair."  

The "Psychosocial Assessment and Employability Evaluation" 
completed by a private psychologist in April 2004 found the 
following symptoms caused "severe" social, personal and 
occupational impairment: difficulties with concentration; 
generalized anxiety and panic attacks whenever in public; 
short and long term memory loss; flashback/intrusive 
thoughts; insomnia; overwhelming feelings of anger and sorrow 
with crying spells; withdrawal and isolation and severe 
depression.  The GAF score assigned was 41, which indicates 
serious symptoms or any serious impairment in social, 
occupational, or school functioning.  See DSM-IV.  The 
examiner concluded that "[b]ased on his education, training, 
past work experience and current level of symptoms, [the 
veteran] is not able to sustain substantial, gainful work 
activity at any skill or exertional level."  

In a January 2006 VA examination, the veteran reported that 
he continued to live by himself and did not leave the house 
much to interact with others.  He reported that he only slept 
three hours a day to avoid nightmares of combat and dead 
bodies, with associated sweating and hypervigilance.  The 
veteran denied having any interest in activities, and 
reported no suicidal plan or intent.  He denied any psychotic 
or manic symptoms, and described difficulty with 
concentration.  Upon mental status examination, speech was 
normal; affect and mood were anxious; there were no 
hallucinations or delusions, although he reported paranoia 
and fear when in public; there was no formal thought disorder 
and the veteran showed fair insight into his symptoms.  The 
GAF score was 50, which indicates serious symptoms or any 
serious impairment in social, occupational, or school 
functioning.  See DSM-IV.  The examiner found the veteran was 
"unemployable due to his PTSD symptoms at this time."   

The medical evidence, while demonstrating limitations caused 
by the veteran's PTSD as reflected by GAF scores of 60, 58, 
50, and 41 do not on the whole demonstrate symptomatology 
that more nearly approximates the specific criteria required 
for a 70 percent rating for this disability.  Although GAF 
scores are important in evaluating mental disorders, the 
Board must consider all the pertinent evidence of record and 
set forth a decision based on the totality of the evidence in 
accordance with all applicable legal criteria.  See Carpenter 
v. Brown, 8 Vet. App. 240, 242 (1995).  That is, this 
evidence does not demonstrate obsessional rituals which 
interfere with routine activities; speech that is 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
unprovoked irritability with violence, spatial 
disorientation; or neglect of personal appearance and 
hygiene.  Although suicidal ideation is one of the 
manifestations for PTSD warranting a 70 percent rating, 
however, except for the incident that precipitated the April 
2002 hospitalization, active suicidal intent is not shown by 
the evidence of record.  

With regard to the impact of the veteran's PTSD on his 
employment, the Board recognizes that he was found to have 
been "unemployable" due to PTSD by the VA psychiatrist who 
examined him in January 2006.  However, this assessment is 
inconsistent with the GAF score of 50 following this 
examination, which is not reflective of a total level of 
industrial impairment.  As such, and in light of the fact 
that the quite specific criteria for an increased rating 
codified at 38 C.F.R. § 4.130 Diagnostic Code 9411 are 
otherwise not demonstrated, the Board finds that an 
evaluation in excess of 50 percent disabling for the 
veteran's service-connected PTSD is not warranted at any time 
subsequent to the effective date of the initial rating, July 
24, 2002.  See Fenderson, 12 Vet. App. at 126; 38 C.F.R. § 
3.400 (2006).

In exceptional cases where schedular evaluations are found to 
be inadequate, the RO may refer a claim to the Chief Benefits 
Director or the Director, Compensation and Pension Service, 
for consideration of "an extra-schedular evaluation 
commensurate with the average earning capacity impairment due 
exclusively to the service-connected disability or 
disabilities."  38 C.F.R. § 3.321(b)(1) (2006).  The 
governing norm in these exceptional cases is:  A finding that 
the case presents such an exceptional or unusual disability 
picture with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards."  Floyd v. Brown, 9 Vet. App. 88, 94 (1996).  In 
this case, however, the schedular evaluation is not 
inadequate.  Ratings in excess of that currently assigned are 
provided for certain manifestations of the veteran's service-
connected PTSD, but those manifestations are not present in 
this case.  Moreover, the Board finds no evidence of an 
exceptional disability picture.  The veteran has not required 
frequent hospitalizations due to PTSD, and his 
service-connected PTSD has not shown occupational impairment 
beyond that contemplated by the 50 percent rating currently 
assigned.  Accordingly, referral of this decision for 
extraschedular consideration is not indicated.  

Finally, in reaching this decision the Board considered the 
doctrine of reasonable doubt, however, as the preponderance 
of the evidence is against the veteran's claim for an initial 
rating in excess of 50 percent for PTSD, the doctrine is not 
for application.  38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).


ORDER

An initial rating in excess of 50 percent for PTSD is denied. 



____________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


